DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Applicants file RCE in order for IDS to be considered, and the RCE has been considered and the reason for allowance remains unchanged.
Claims 1, 5-11, 13-14, 16-20 and 22-24 are pending, claims 1, 5-11, 13-14 and 22-23 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is being considered by the examiner.
 
EXAMINER’S AMENDMENT
Alexandra Anoff on 10/24/2019.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 20, replace “20 GU” by ---10 GU---.
Claim 5, cancel claim 5.
Claims 16-20, cancel claims 16-20.
Claims 23-24, cancel claims 23-24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention is narrowed down so it is not obvious in view of prior art teaching, since there is no other outstanding issue reaming, claims 1, 6-11, 13-14 and 22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
s 1, 6-11, 13-14 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.